                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

Alphonso Haynesworth,                                      C/A No. 2:17-3247-CMC

              Plaintiff,

v.
                                                           OPINION AND ORDER
Correct Care Recovery Solutions; South
Carolina Department of Mental Health; SvpTp;
C. Kunkle; G. Arnold; M. McDuffie; NFN
Anderson; T. Jones; C. Goodwin; NFN
Eugeniano; NFN McGriffin; C. Jacome; and
Timothy J. Budz,

              Defendants.


       Alphonso Haynesworth (“Plaintiff”), proceeding pro se and in forma pauperis, brought

this action against Correct Care Recovery Solutions, (“Correct Care”), South Carolina

Department of Mental Health (“DMH”), SvpTp1, C. Kunkle; G. Arnold; M. McDuffie; NFN

Anderson; T. Jones; C. Goodwin; NFN Eugeniano; NFN McGriffin; C. Jacome; and Timothy J.

Budz2 (collectively “Defendants”) claiming violation of his constitutional rights pursuant to 42

U.S.C. § 1983.3 ECF No. 1-1. Currently before the court are Plaintiff’s Motion for Partial

Summary Judgment (ECF No. 69), DMH’s Motion for Summary Judgment (ECF No. 90), and


1
 Plaintiff is civilly committed to the Department of Mental Health’s Sexually Violent Predator
Treatment Program (“SCVTP”).
2
  The individual Defendants appear to be employees of Correct Care, and are collectively
referred to herein with Correct Care as the “Correct Care Defendants.”
3
 Plaintiff originally filed the case in the Court of Common Pleas for Richland County, but
Defendants removed to this court.
the Correct Care Defendants’ Motion for Summary Judgment (ECF No. 91). Because Plaintiff is

proceeding pro se, the Magistrate Judge entered an order pursuant to Roseboro v. Garrison, 528

F.2d 309 (4th Cir. 1975), advising him of the importance of Defendants’ summary judgment

motions and the need to file an adequate response. ECF No. 93. All three motions have been

fully briefed by the parties. See ECF Nos. 89, 92, 95, 97, 98, 103.

          On October 30, 2018, the Magistrate Judge issued a Report and Recommendation,

recommending Defendants’ motions for summary judgment be granted and Plaintiff’s motion

denied.        ECF No. 117. The Magistrate Judge advised the parties of the procedures and

requirements for filing objections to the Report and the serious consequences if they failed to do

so. All parties have filed objections, replies to objections, and two sur-replies. See ECF Nos.

120, 121, 122, 123, 124, 128, 129. This matter is ripe for the court’s review.

          I.       Standard

          The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge,

or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). The

court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).
                                                2
         II.    Discussion

         The Magistrate Judge recommends dismissing Plaintiff’s constitutional claims, as his

Due Process rights were not violated and he has failed to establish a serious deprivation of basic

human need as required to prevail on his cruel and unusual punishment claim. ECF No. 117.

The Report also recommends the court decline to exercise supplemental jurisdiction over

Plaintiff’s state law claims of negligence and intentional infliction of emotional distress. Id. at

12-13.

         Plaintiff asserts several objections to the Report. First, Plaintiff notes he filed this lawsuit

in state court, and it was removed to this court by Defendants.4 ECF No. 120 at 1. Plaintiff

explains the removal standard, then argues his Amended Complaint “did clarify that 1st

Amendment was really under the South Carolina Constitution as such there is no basis for this

court to exercise Jurisdiction as there is no Federal Question Subject Matter Jurisdiction.” Id. at

2-3. Plaintiff also argues a substantive point: he believes the phone system would automatically

disconnect when a three-way call was initiated, and therefore he would have been unable to place

a three-way call and should not have been punished for doing so. Id. at 3-4. He requests remand

to “Richland County Court.” Id. at 4.

         Defendant DMH also objects to the Report, arguing the state law claims should be

dismissed instead of remanded to state court. ECF No. 121. It also argues the alleged violation




4
  While he states “Defendants raised a federal question,” it is clear his initial Complaint included
claims under § 1983 and the Constitution, making them federal claims. Therefore, this court has
jurisdiction to consider Plaintiff’s federal claims, and supplemental jurisdiction over his state
claims.


                                                    3
of Due Process should be analyzed under Youngberg v. Romero, 457 U.S. 307 (1982), but should

still be dismissed. Id. at 3.

        The Correct Care Defendants replied to Plaintiff’s objections, arguing the court has

jurisdiction over all of Plaintiff’s claims despite Plaintiff’s arguments he did not invoke federal

jurisdiction.   ECF No. 122 at 2.      They further argue Plaintiff failed to present evidence

Defendants violated his constitutional rights. Id. at 3. In addition, the Correct Care Defendants

filed a reply to DMH’s objections, agreeing the state law claims should be dismissed instead of

remanded. ECF No. 123.

        Defendant DMH also filed a reply to Plaintiff’s objections, arguing his objections are

baseless because it is clear this court has jurisdiction over Plaintiff’s claims. ECF No. 124. In

addition, it argues Plaintiff’s due process rights were satisfied, as the Report found, regardless of

whether Plaintiff was on a three-way call. Id. at 4-5.

        Plaintiff filed a sur-reply to both replies. ECF Nos. 128, 129. Plaintiff argues the Correct

Care Defendants did not timely file their objections, so they should not be considered.5 ECF No.

128. He also discusses Eleventh Amendment Immunity, and requests the matter be remanded to

state court. Id. Plaintiff argues Defendants moved for summary judgment on the basis of

qualified immunity, which was substantially similar to grounds raised in previous motions, and

so should be denied based on the “law of the case doctrine.” ECF No. 129.

                a. Federal claims




5
 The Correct Care Defendants did not file objections to the Report, but only filed replies to the
objections of other parties. ECF Nos. 122, 123. These replies were timely filed.

                                                 4
       Plaintiff is a civilly and involuntarily committed patient of the Sexually Violent Predator

Treatment Program (“SCPTP”), formerly operated by DMH and currently contracted to Correct

Care. As determined by the Supreme Court, such a person

       has constitutionally protected liberty interests under the Due Process Clause of the
       Fourteenth Amendment to reasonably safe conditions of confinement, freedom
       from unreasonable bodily restraints, and such minimally adequate training as
       reasonably may be required by these interests. Whether respondent's
       constitutional rights have been violated must be determined by balancing these
       liberty interests against the relevant state interests. The proper standard for
       determining whether the State has adequately protected such rights is whether
       professional judgment in fact was exercised. And in determining what is
       “reasonable,” courts must show deference to the judgment exercised by a
       qualified professional, whose decision is presumptively valid.

Youngberg v. Romeo, 457 U.S. 307, 307 (U.S. 1982).

       The court agrees with the Magistrate Judge that Plaintiff’s Due Process rights were not

violated. The court has considered the sufficiency of the process provided Plaintiff under

Youngberg, and finds Defendants satisfied this standard.6 See Youngberg v. Romeo, 457 U.S.

307, 324 (1982).     The professionals within the SCPTP determined three-way calls were

prohibited in order to protect victims, and further determined Plaintiff violated this prohibition

after notice of the alleged violation and a hearing. Regardless of whether Plaintiff was actually

on a three-way call or not, Plaintiff received notice of the charges against him and was afforded

an opportunity to be heard regarding these allegations of misconduct in a hearing, in which he

was given the chance to present evidence. The Correct Care employees appropriately exercised




6
  Although the Magistrate Judge analyzed the process due Plaintiff under the Wolff standard, the
court agrees with Defendant DMH that Youngberg is the appropriate standard, as Plaintiff is
involuntarily committed under the South Carolina Sexually Violent Predator Act, and not a
prison inmate. Youngberg v. Romeo, 457 U.S. 307, 324 (1982).

                                                5
their professional judgment in bringing the violation against Plaintiff and in the process afforded

to him.

          No party specifically objected to the Magistrate Judge’s finding and recommendation

regarding Plaintiff’s cruel and unusual punishment claim. The court therefore reviews that

portion of the Report for clear error and, finding none, agrees with the Report no violation of

Plaintiff’s right to be free of cruel and unusual punishment occurred.

                 b. State Law Claims

          In his Amended Complaint, Plaintiff alleges “the tort of emotional distress of an

unproper [sic] procedure and negligence, discrimination.”7 ECF No. 54 at 1. He alleges all

Defendants acted “in gross negligence conspire a conspiracy ring to deprive the plaintiff of a

due process causing a emotional distress injury from unproper procedure.” Id. at 4 (errors in

original).

          While the Magistrate Judge recommended declining to exercise jurisdiction over the

state law claim(s), Defendants have argued this court should dismiss them for failure to state a

claim. ECF Nos. 121, 123. Plaintiff filed sur-replies to Defendants’ replies to his objections,

requesting the court remand the case to state court for adjudication of his state law claims. ECF

Nos. 128, 129.

          The court agrees Plaintiff has alleged no facts specific to any purported state law claims.

He states Defendants’ actions “against the plaintiff without need or provocation constitute the

tort under law of negligence,” and their actions “constituted negligence under state law,” but did


7
 Construed liberally, Plaintiff seems to include state law claims for intentional infliction of
emotional distress and negligence/gross negligence.


                                                   6
not allege any specific acts of negligence other than the general facts of the case. See ECF No.

54 at 7, 9. It does not appear, from the facts alleged, that any Defendant was negligent or

grossly negligent in his treatment of Plaintiff.8 Further, Plaintiff cannot meet the standard for

intentional infliction of emotional distress. Hansson v. Scalise Builders of S.C., 650 S.E.2d 68,

70 (S.C. 2007) (Under South Carolina law, Plaintiff must establish “(1) the defendant

intentionally or recklessly inflicted severe emotional distress, or was certain, or substantially

certain, that such distress would result from his conduct; (2) the conduct was so “extreme and

outrageous” so as to exceed “all possible bounds of decency” and must be regarded as

“atrocious, and utterly intolerable in a civilized community;” (3) the actions of the defendant

caused plaintiff’s emotional distress; and (4) the emotional distress suffered by the plaintiff was

“severe” such that “no reasonable man could be expected to endure it.”). Again, he does not

allege any facts specific to this cause of action, only alleging that the denial of due process was

negligent and caused an “emotional distress injury.” ECF No. 54 at 4. Plaintiff has failed to

state a claim for his state law causes of action; therefore, they are dismissed without prejudice.

       III.    Conclusion

       Having conducted a de novo review of the Report and underlying motions and related

memoranda, and having fully considered Plaintiff’s objections, the court adopts the Report in

part. The Report, therefore, is adopted and incorporated by reference, as supplemented in this

order. Defendants’ motions for summary judgment as to Plaintiff’s federal claims (ECF No. 90,

91) are granted, Defendant’s motions to dismiss Plaintiff’s state law claims are granted, and



8
 The court notes, as DMH argues, all individual Defendants are employees of Correct Care, and
Plaintiff alleges no facts specifically against DMH.

                                                 7
Plaintiff’s motion for partial summary judgment (ECF No. 69) is denied. Plaintiff’s federal

claims are dismissed with prejudice, and his state law claims are dismissed without prejudice.

               IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
December 20, 2018




                                                8
